Citation Nr: 0619437	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-32 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition of the appellant as a former 
prisoner of war (POW) for Department of Veterans Affairs (VA) 
purposes.

2.  Entitlement to service connection for senile dementia.

3.  Entitlement to service connection for beriberi.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for epilepsy.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant had verified service with the United States 
Armed Forces in the Far East (USAFFE) from December 1941 to 
April 1946, to include recognized guerrilla service from 
March 1945 to July 1945 and regular Philippine Army service 
from July 1945 to April 1946.  He has no certified POW 
status.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2004 decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection claims for senile dementia, beriberi, 
malaria, and epilepsy.  

In September 2004, the RO addressed the related matter of 
whether the appellant can be recognized as a POW for VA 
purposes, determining that he cannot.  Although the appellant 
did not file a substantive appeal as to that matter, inasmuch 
as a determination regarding that matter is also pertinent 
and intertwined with his service connection claims, the Board 
will address the issue herein.  


FINDINGS OF FACT

1.  Status as a former prisoner of war has not been 
officially verified by a United States service department, 
and the preponderance of the other evidence of record is 
against a conclusion that the appellant's service included 
status as a POW.

2.  The earliest diagnosis of senile dementia was made in 
2003, more than 55 years after the appellant's discharge from 
service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that dementia was present in 
service or that it was manifested within one year after 
service, and the currently diagnosed senile dementia is not 
related to service or any incident of service.




4.  Beriberi, malaria, and epilepsy were not present during 
service, nor does the record contain any competent evidence 
or clinical records which establish or even suggest that the 
appellant currently has beriberi, malaria, epilepsy, or 
residuals of any of those claimed illnesses.


CONCLUSIONS OF LAW

1.  The appellant does not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. § 
101(32) (West 2002); 38 C.F.R. § 3.1, 3.203(y) (2005).

2.  Senile dementia was not incurred in or aggravated by 
service, nor may it be presumed (as a form of psychosis) to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  Service connection for claimed beriberi, malaria, and 
epilepsy is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a veteran must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As will 
be discussed below, the veteran has been provided a 
substantial amount of notice pertaining to the duty to 
assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a September 2003 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, he was advised, by virtue of detailed May and 
September 2004 statements of the case (SOC) of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the May 2004 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has recently stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For the reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding these matters for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).




In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The claims for 
service connection are being denied, thereby rendering moot 
any concerns as to a rating or effective date for those 
issues.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The appellant filed original service connection claims for 
dementia, beriberi, malaria, and epilepsy in August 2003.  He 
indicated on the application that he been a prisoner of war 
of the Japanese Army during World War II.

The record includes an August 1948 Form 23, Affidavit for 
Philippine Army Personnel, indicating that the appellant had 
USAFFE-Guerrilla service from December 1941 to July 1945.  
There were no wounds or illnesses reported in service.  The 
affidavit indicated that the appellant had not been a POW.  A 
March 1946 discharge examination report revealed no 
abnormalities (including psychiatric evaluation) and noted no 
wounds, diseases, or other disorders in service.

The record contains an August 2003 Certification from the 
General Headquarters of the Armed Forces of the Philippines 
indicating that the veteran had USAFFE/Grla status and that 
he was inducted in December 1941 and discharged in April 
1946.

VA requested verification of the appellant's military service 
and status in September 2003.

The record contains a November 2003 medical certification 
from Dr. G. indicating that the 83-year-old appellant had 
been seen for a neuropsychiatric evaluation following which 
diagnoses of senile dementia, coronary artery disease, and 
senile osteoporosis were made.  Records of Dr. G. on file 
include a November 2003 CT scan report which revealed 
moderate communication hydrocephalus and cerebrocerebellar 
atrophy, and an October 2003 X-ray film report which revealed 
senile osteoporosis, among other conditions.  

In a statement provided by the appellant in November 2003, he 
reported that he was captured by Japanese forces on May 10, 
1942 and was released in January 1943, and gave the names of 
other comrades who were reportedly also POWs.

Certification of the appellant's service was received in 
February 2004.  The report indicates that the appellant had 
certified active service from December 1941 to March 1945, 
including recognized guerrilla service from March 1945 to 
July 1945 and regular Philippine Army (PA) service from July 
1945 to April 1946.  There was no certified POW status.

A February 2004 memorandum for the file indicates that two of 
the military comrades identified by the appellant as POWs, 
were in fact POWs.

The record includes an April 2004 Notice of Disagreement and 
history - brief summary signed by the appellant and a witness 
indicating that the appellant was a POW in Parang Cotabato 
during the Japanese Regime, with no specific date of 
imprisonment or escape.  The summary indicates that the 
appellant was already very sick while in prison with malaria, 
epilepsy, and beriberi, but there were no available medical 
records.  

III.  Legal Analysis

A.  POW status

The term "former prisoner of war" for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a POW during a period of war unless a reasonable basis 
exists for questioning it.  38 C.F.R. § 3.1(y)(1).  However, 
VA is not required to follow a service department finding 
that the veteran was not a POW.  Manibog v. Brown, 8 Vet. 
App. 465 (1996); see VAOPGCPREC 14-94.

Under longstanding law, if a veteran is a former prisoner of 
war who was interned or detained for not less than 30 days, 
certain diseases would be service connected if manifest to a 
degree of 10 percent or more at any time after discharge from 
active military service, even though there is no record of 
such disease during service.  Those diseases are: 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; and 
peptic ulcer disease.  38 U.S.C.A. §§ 1112(b) (West 2002); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (2005).  The term "beriberi 
heart disease" includes ischemic heart disease in a former 
prisoner of war who experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c) (Note).

The Board notes that Public Law No. 108-183, § 201, enacted 
on December 16, 2003, amended 38 U.S.C.A. §§ 1112(b) to 
remove the minimum 30-day POW requirement for certain 
disabilities.  In addition, the Secretary of Veterans Affairs 
has issued an interim final rule amending 38 C.F.R. § 
3.309(c) to add arteriosclerotic heart disease or 
hypertensive vascular disease and stroke to the presumptive 
disability list for former POWs.  See 69 Fed. Reg. 60,083-
60,090 (Oct. 7, 2004).  The amended regulation also 
eliminated the requirement that a POW must have experienced 
localized edema in captivity as a foundation for a claim for 
beriberi or ischemic heart disease.

Analyzing the veteran's claim in light of the evidence and 
legal criteria set forth above, the Board notes that the 
service department has specifically determined that the 
appellant had no POW status.  With regard to Philippine 
service, service department certifications document various 
forms of service.  See 38 C.F.R. §§ 3.40, 3.41.  Generally, a 
service department determination as to an individual's 
service shall be binding upon VA unless a reasonable basis 
exists for questioning it.  Manibog v. Brown, 8 Vet. App. 465 
(1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Regulations also provide 
that VA shall accept the findings of the appropriate service 
department that a person was a POW during a period of war 
unless a reasonable basis exists for questioning it.  38 
C.F.R. § 3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not 
required to follow the service department's findings that the 
veteran was not a POW.  Young, 4 Vet. App. 106; VAOPGCPREC 
14-94.  VA may utilize other evidence to establish the 
conclusion of a Philippine veteran's period of service under  
38 C.F.R. § 3.9(b).

The Board finds that the positive evidence that has been 
submitted on behalf of the appellant's claim includes only 
his own statements and the certification of a witness made in 
August 2003 that the appellant had POW status.  This evidence 
was provided for the record more than 50 years after the 
appellant's service.  The Board finds the probative value of 
this evidence submitted by the veteran from 2003 forward, 
over fifty years after the alleged captivity and made in 
contemplation of the potential receipt of benefits, to be of 
little probative value, particularly in light of the negative 
POW certification from the service department.  The Board is 
not constrained from finding that the negative certification 
from the service department is more probative than this 
positive evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992), stating, "It is the duty of the [Board] as the 
factfinder to determine credibility of the testimony and 
other lay evidence."  


The record establishes that two certain individuals 
identified by the appellant as military comrades were in fact 
POWs.  The fact that the service department found that these 
individuals were POWs does not compel a conclusion that the 
appellant was also held as a POW, and the Board emphasizes 
that a determination by the service department in the instant 
case indicates that the appellant was not a POW.  In this 
regard, the appellant maintains that he was captive as a POW 
from May 10, 1942, to January 1943.  However, certification 
from the service department confirms that the appellant's 
status during this time was "missing" from May 6, 1942 to 
May 10, 1942, "no casualty status" from May 11, 1942, to 
November 30, 1942, and again "missing" from December 1, 
1942, to March 7, 1945, with no certified POW status.  

Moreover, the record contains a Form 23, dated in August 
1948, where the appellant himself indicated that he did not 
surrender to the enemy.

In summary, as the probative weight of the negative evidence 
exceeds that of the positive, the appellant's claim that he 
be recognized as a former prisoner of war for VA purposes 
must be denied.  Gilbert, 1 Vet. App. at 49.

B.  Service Connection

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities including epilepsies and 
psychoses and when manifested to a compensable degree within 
the initial post-service year or other prescribed period.  38 
C.F.R. §§ 3.307, 3.309(a).


Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and malaria becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such tropical service, or at a time when standard accepted 
treatises indicate that the incubation period commenced 
during such service, to include a pre-existing chronic 
disease, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.309(c) (2005), if a veteran is a 
former prisoner of war (POW) and as such was interned or 
detained for not less than 30 days, certain diseases, listed 
below, shall be service-connected if manifest to a degree of 
10 percent or more at any time after service discharge or 
release from active military service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.

The listed diseases are avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite (if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes, and cirrhosis of the 
liver.  For the purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  38 
C.F.R. §§ 3.307, 3.309(c).

As noted above, in October 2004, the Secretary of Veterans 
Affairs issued an interim final rule to effectuate a 
statutory amendment which eliminated the 30-day requirement 
for certain disorders, and to add certain additional diseases 
which the Secretary has determined warrant a presumption of 
service connection for former POWs.  See Veterans Benefits 
Act of 2003, Public Law No. 108-183 (Dec. 16, 2003); 69 Fed. 
Reg. 60,083 (Oct. 7, 2004).  As a result, 38 C.F.R. §§ 
3.309(c), as published in the Federal Register, now reads as 
follows:

(c)  Diseases specific as to former prisoners of war.

(1) If a veteran is a former prisoner of war, the 
following diseases shall be service connected if 
manifest to a degree of disability of 10 percent or more 
at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of Sec. 3.307 are also 
satisfied.  Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis).  Organic 
residuals of frostbite, if it is determined that the 
veteran was interned in climatic conditions consistent 
with the occurrence of frostbite.  Post-traumatic 
osteoarthritis.  Atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive 
heart disease) and their complications (including 
myocardial infarction, congestive heart failure, 
arrhythmia).  Stroke and its complications.

(2)  If the veteran:  (i) Is a former prisoner of war 
and;  (ii) Was interned or detained for not less than 30 
days, the following diseases shall be service connected 
if manifest to a degree of 10 percent or more at any 
time after discharge or release from active military, 
naval, or air service even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also satisfied.  
Avitaminosis.  Beriberi (including beriberi heart 
disease).  Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional 
deficiency.  Irritable bowel syndrome.  Peptic ulcer 
disease.  Peripheral neuropathy except where directly 
related to infectious causes.  Cirrhosis of the liver.

Authority:  38 U.S.C. 1112(b); 69 Fed. Reg. 60,090 (Oct. 
7, 2004).

In addition, the Note immediately following the list of 
diseases, pertaining to beriberi heart disease, has been 
removed.  Id.  The regulatory change has now been codified in 
38 C.F.R. Part 3 (2005).

In this case, the service medical records are entirely 
negative for any mention of dementia, and psychiatric 
evaluation was normal according to the 1946 discharge 
examination.  The Form 23, Affidavit for Philippine Army 
Personnel dated in 1948, indicates that the appellant had no 
wounds, diseases ,or disorders in service.  

The record reflects that senile dementia was initially 
diagnosed in November 2003, more than 55 years after the 
appellant's discharge from service.  The currently diagnosed 
senile dementia has not been linked by competent evidence or 
opinion to the appellant's period of service, nor does the 
evidence on file establish or even suggest such a 
relationship.  The requirement of an evidentiary showing of 
such a relationship has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no such 
connection has been established by competent evidence. 

Moreover, there exists a 55-year gap in the evidence between 
the appellant's discharge in April 1946 and the earliest 
documented diagnosis of senile dementia made in 2003.  The 
veteran asserts, in effect, that this condition has 
chronically existed since service; however, the record 
includes no indication of continuity and chronicity of 
dementia since service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991), noting that normal medical findings at the 
time of separation from service, as well as absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against a claim.

Thus, in the absence of evidence establishing a nexus between 
the currently claimed dementia and service, service 
connection for senile dementia is not warranted.  The 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55. 

With respect to the claims for beriberi, malaria, and 
epilepsy, the Board notes that there are no service medical 
records that show any complaints, symptoms, diagnoses, or 
treatment for these claimed conditions.  The only records 
contemporaneous with service consist of March 1946 discharge 
examination report, which revealed no abnormalities 
(including psychiatric evaluation), and an August 1948 Form 
23, Affidavit for Philippine Army Personnel, indicating that 
the appellant had no wounds, illnesses, or other disorders in 
service.  Accordingly, it is clear that these conditions did 
not manifest during service or within the first post-service 
year.

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well settled that, in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases in which such incidents 
have resulted in disability.  See also Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In this case, there has 
been no competent evidence presented, or clinical records 
provided, establishing or even suggesting that beriberi, 
malaria, or epilepsy has ever been treated or diagnosed, 
either in service or after service.  Moreover, neither the 
old nor the new POW presumption rules with respect to 
beriberi are applicable in this case, since the appellant has 
no verified POW status.

The Board notes that the appellant has failed to submit any 
medical evidence to provide support for his claims for 
beriberi, malaria, and/or epilepsy.  As the preponderance of 
the evidence is against the claims for service connection for 
beriberi, malaria and for epilepsy, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Entitlement to recognition of the appellant as a former 
prisoner of war for Department of Veterans Affairs purposes 
is denied. 

Entitlement to service connection for senile dementia is 
denied.

Entitlement to service connection for beriberi is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for epilepsy is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


